                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:21-CV-111-KDB-DCK

 AMBER GAIL COX WHITLEY,                             )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )         ORDER
                                                     )
 JON WESLEY THOMPSON,                                )
                                                     )
                Defendant.                           )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For Extension

Of Time To File Stipulation Of Dismissal” (Document No. 7) filed August 16, 2021. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion For Extension Of Time

To File Stipulation Of Dismissal” (Document No. 7) is GRANTED. The parties shall file a

Stipulation Of Dismissal on or before October 10, 2021.


                                     Signed: August 16, 2021




         Case 5:21-cv-00111-KDB-DCK Document 8 Filed 08/16/21 Page 1 of 1
